80093: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-05573: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80093


Short Caption:STATE VS. DIST. CT. (MARTINEZ (ANTHONY))Court:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial DistrictClassification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/03/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/03/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						Daniel M. Roche
							(Elko County District Attorney)
						


Real Party in InterestAnthony Chris Robert MartinezBenjamin C. Gaumond
							(Former)
						
							(Elko County Public Defender)
						Matthew J. Pennell
							(Elko County Public Defender)
						


RespondentNancy L. Porter


RespondentThe Fourth Judicial District Court of the State of Nevada, in and for the County of Elko





Docket Entries


DateTypeDescriptionPending?Document


11/25/2019Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/25/2019Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)19-48214




11/26/2019AppendixFiled Petitioner's Appendix to Petition for Writ of Prohibition or Mandamus. (SC)19-48247




12/03/2019Notice/IncomingFiled Petitioner's Notice of Filing of Petition of Writ of Prohibition or Mandamus. (SC).19-48994




01/24/2020Order/ProceduralFiled Order Directing Answer. Real Party in Interest's Answer to the Petition for Writ due: 21 days. (SC).20-03384




02/14/2020Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Prohibition or Mandamus. (SC)20-06360




10/09/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 3, 2020, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-37089




10/20/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-38419




11/03/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 80093. (SC)


02/05/2021Notice/IncomingFiled Notice of Appearance (Matthew Pennell, Elko County Public Defender as counsel for appellant). (Filed in the wrong case.  This should be filed in case no. 81709). (SC)


02/05/2021Notice/IncomingFiled Notice of Disassociation of Counsel (Kriston Hill and Benjamin Gaumond are no longer counsel of record for respondent). (SC)21-03583




02/05/2021Notice/IncomingFiled Notice of Appearance (Matthew Pennell, Elko County Public Defender as counsel for real party in interest). (SC)21-03584




02/25/2021Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Pickering, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 4. En Banc. (SC).21-05573




03/22/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-08099




03/22/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View